Exhibit 10.22 CLASS A UNIT ISSUANCE NOTICE UNDER THE pjt partners holdings lp LIMITED PARTNERSHIP AGREEMENT AND THE PJT Partners Inc. 2 (Founder Unit Issuance) PJT Partners Holdings LP (the “Partnership”), pursuant to the PJT Partners Inc. 2015 Omnibus Incentive Plan (as amended, modified or supplemented from time to time, the “Plan”) and the Partnership’s Second Amended and Restated Limited Partnership Agreement, dated as of October 1, 2015 (as amended, modified or supplemented from time to time, the “LPA”), and pursuant to Section 2.2(a) of the Transaction Agreement, dated as of October 9, 2014, by and among The Blackstone Group L.P., Blackstone Holdings I L.P., New Advisory GP L.L.C., the Partnership, PJT Capital LP, PJT Management, LLC, Paul J. Taubman and certain other limited partners of the Partnership, as amended (the “Transaction Agreement”), hereby issues to the Participant set forth below the number of Class A Units set forth below in exchange for the Acquired Interests (as defined in the Transaction Agreement) transferred by the Participant.The Class A Units are subject to all of the terms and conditions as set forth herein, in the Class A Unit Issuance Agreement (attached hereto), the LPA and the Transaction Agreement, all of which are incorporated herein in their entirety. The Class A Units are subject to the terms and conditions set forth in the Plan and the Plan is incorporated herein, except as otherwise provided in Section 11 of the Class A Unit Issuance Agreement. Capitalized terms not otherwise defined herein shall have the meanings set forth in the LPA. Participant: [Name] Date of Issuance: October 1, 2015 Number of Class A Units: [Insert No. of Class A Units Issued] Normal Vesting Schedule: Provided the Participant has not undergone a Termination at the time of each applicable vesting date (or event): ●20% of the Class A Units will vest on October 9, 2017; ●30% of the Class A Units will vest on October 9, 2018; and ●50% of the Class A Units will vest on October 9, 2019; provided, however, that Class A Units will become 100% vested upon a Change in Control (as defined in the Plan) that occurs prior to the Participant undergoing a Termination. Treatment upon Termination: In the event of a Termination other than by the Participant without Good Reason, by the Partnership for Cause or due to Participant’s death, then all of the Participant’s unvested Class A Units will remain outstanding and continue to vest in accordance with the scheduled vesting dates during the Restriction Period; provided, further, that all of the Participant’s Class A Units shall fully vest upon the earliest of (x) the expiration of the Restriction Period, (y) the Participant’s death and (z) a Change in Control. In the event of the Participant’s Termination due to death, all of the Participant’s Class A Units shall immediately become fully vested. Forfeiture Events: In the event of the Participant’s breach of Section I.A., I.B. or I.C. of that certain Partner Non-Competition and Non-Solicitation Agreement between the Participant and the Partnership dated October 9, 2014, that is not cured within thirty (30) days following written notice specifying any such breach in reasonable detail, any then unvested Class A Units shall be forfeited automatically without further action. In the event of a Termination by the Participant without Good Reason or by the Partnership for Cause, any then unvested Class A Units shall be forfeited automatically without further action. Distributions: For so long as the Class A Units remain outstanding, the Participant shall be entitled to receive distributions on both vested and unvested Class A Units in accordance with the terms of the LPA. Definitions: “Cause” shall have the meaning set forth in the Partner Agreement. “Change in Control” shall have the meaning assigned to such term under the Plan. “Class A Unit” shall have the meaning set forth in the LPA. “Good Reason” shall have the meaning set forth in the Partner Agreement. “Partner Agreement” means that certain partner agreement by and between the Participant and PJT Partners Holdings LP, as amended, modified or supplemented from time to time. “Restriction Period” shall have the meaning set forth in the Partner Agreement. “Termination” shall mean the Participant’s termination of service with the Partnership and its affiliates. *** THE UNDERSIGNED PARTICIPANT ACKNOWLEDGES RECEIPT OF THIS CLASS A UNIT ISSUANCE NOTICE, THE CLASS A UNIT ISSUANCE AGREEMENT, THE LPA, THE PLAN AND THE TRANSACTION AGREEMENT, AND, AS AN EXPRESS CONDITION TO THE ISSUANCE OF CLASS A UNITS HEREUNDER, AGREES TO BE BOUND BY THE TERMS OF THIS CLASS A UNIT ISSUANCE NOTICE, THE CLASS A UNIT ISSUANCE AGREEMENT, THE LPA, THE APPLICABLE PROVISIONS OF THE PLAN AND THE TRANSACTION AGREEMENT.
